Name: Commission Regulation (EEC) No 2751/86 of 4 September 1986 extending the period of application of Regulation (EEC) No 2394/84 laying down for the 1984/85 and 1985/86 wine-growing years conditions of use of ion-exchange resins and detailed implementing rules for the preparation of rectified concentrated grape must
 Type: Regulation
 Subject Matter: food technology;  foodstuff;  agri-foodstuffs
 Date Published: nan

 Avis juridique important|31986R2751Commission Regulation (EEC) No 2751/86 of 4 September 1986 extending the period of application of Regulation (EEC) No 2394/84 laying down for the 1984/85 and 1985/86 wine-growing years conditions of use of ion-exchange resins and detailed implementing rules for the preparation of rectified concentrated grape must Official Journal L 253 , 05/09/1986 P. 0011 - 0011 Finnish special edition: Chapter 3 Volume 21 P. 0263 Swedish special edition: Chapter 3 Volume 21 P. 0263 *****COMMISSION REGULATION (EEC) No 2751/86 of 4 September 1986 extending the period of application of Regulation (EEC) No 2394/84 laying down for the 1984/85 and 1985/86 wine-growing years conditions of use of ion-exchange resins and detailed implementing rules for the preparation of rectified concentrated grape must THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Articles 46 (6) and 65 thereof, Whereas, pending the results of work at Community level on materials and objects destined to come into contact with foodstuffs, the application of Commission Regulation (EEC) No 2394/84 (3) was limited to two wine-growing years; whereas this work is still in progress and it is diffcult to predict when it will be finished; whereas, therefore no time limit should at present be set for the application of the said Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2394/84 is hereby amended as follows: 1. In the title the expression 'for the 1984/85 and 1985/86 wine-growing years' is deleted. 2. In Article 3, the second paragraph is deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 September 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 54, 5. 3. 1979, p. 1. (2) OJ No L 367, 31. 12. 1985, p. 39. (3) OJ No L 224, 21. 8. 1984, p. 8.